DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application. Claims 1, 4-5 and 8 have been amended.
The amendment filed 11/29/22 overcomes objections to claims 4 and 8.
Claim interpretation under 35 U.S.C. 112(f) on the elements in claims 1 and 5 as identified in last OA is no longer applicable.

Response to Arguments
Applicant’s arguments filed 11/29/22 have been considered but are moot in view of new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2017/0300813 A1, hereafter Lee), in view of KAMATH et al. (US Publication 2018/0026469 A1, hereafter KAMATH).
As per claim 1, Lee teaches the invention substantially as claimed including a portable information terminal (Abstract) comprising: 
an input operation portion (FIG. 2 #201); 
a signal transmitting/receiving portion (FIG. 2 #203); and 
an output operation portion (FIG. 2 #202), 
wherein the input operation portion comprises a first neural network circuit configured to generate first data on the basis of input information (FIG. 1 #101; FIG. 2 #201; FIG. 3 #302), 
wherein the first neural network circuit is configured to learn a plurality of pieces of input information as learning data (para. [0048]:”the first neural network may receive a first input signal, and generate a first output signal by processing the received signal”; para. [0053]: “the first output signal may be a feature vector to be output from the first neural network”; FIG. 5), 
wherein the signal transmitting/receiving portion is configured to transmit the first data to a data server and receive information data from the data server in response to the first data (FIG. 2 and FIG. 3 #203 performs the function of a signal transmitting/receiving portion and a server. For example, FIG. 3 in the interface neural network 203 the input layer #301 and output layer #303 performs the function of signal transmitting and receiving respectively, and the other layers of #203 performs data conversion between input layer and output layer, serving as a data server; See para. [0049]-[0053], [0064]-[0067]),
wherein the output operation portion comprises a second neural network circuit configured to learn the information data as learning data (FIG. 1 #103-104; FIG. 3), and 
wherein the second neural network circuit is configured to generate output information on the basis of the learning (para. [0048]: “The second neural network may receive a second input signal, and generate a second output signal by processing the received signal”; para. [0055]: “For example, the second neural network may recognize a pattern of the feature obtained through the conversion and generate a result of the recognition”; FIG. 5).
Lee teaches every limitation recited in claim 1 except that the signal transmitting/receiving portion comprises an antenna configured to transmit and receive a signal. 
KAMATH discloses a portable device that includes one or more antenna(s) that enable the portable device to wirelessly connect to, and transmit and receive data to and from other devices (FIG. 1; para. [0021]). 
Taking the combined teachings of Lee and KAMATH as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including an antenna in order to communicate with other devices.

As per claim 5, Lee in view of KAMATH teaches a problem solving system (Lee Abstract; FIG. 5; FIG. 8) comprising: 
a portable information terminal comprising an input operation portion, a signal transmitting/receiving portion, and an output operation portion (See rejections applied to claim 1); and 
a data server that stores information data (As analyzed in rejections applied to claim 1, Lee FIG. 3 in the interface neural network 203 the input layer #301 and output layer #303 performs the function of signal transmitting and receiving respectively, and the other layers of #203 performs data conversion between input layer and output layer, serving as a data server. The converted data is regarded as “information data” and output to the output layer.),
wherein the input operation portion comprises a first neural network circuit configured to generate first data on the basis of input information (See rejections applied to claim 1), 
wherein the first neural network circuit is configured to learn a plurality of pieces of input information as learning data (See rejections applied to claim 1), 
wherein the signal transmitting/receiving portion is configured to transmit the first data to the data server and receive the information data from the data server in response to the first data (See rejections applied to claim 1), 
wherein the output operation portion comprises a second neural network circuit configured to learn the information data as learning data (See rejections applied to claim 1), and 
wherein the second neural network circuit is configured to generate output information on the basis of the learning (See rejections applied to claim 1).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2017/0300813 A1, hereafter Lee), in view of KAMATH et al. (US Publication 2018/0026469 A1, hereafter KAMATH), as applied above to claims 1 and 5 respectively, and further in view of Lu et al. (US Publication 2018/0150947 A1, hereafter Lu).
As per claim 2, Lee in view of KAMATH does not teach the recited limitations.
Lu discloses a neural network system for transforming sketches into stylized electronic paintings (Abstract). The system comprises two neural networks: a first neural network that converts input sketches into output images, and a second neural network that converts images into output paintings (Abstract). FIG. 5 shows a method 500 for training the neural network system. The neural network system used in method 500 can be comprised of two neural networks as indicated by line 512; a first neural network, such as an image neural network, that performs blocks 506 through 510 and a second neural network, such as a painting neural network, that performs blocks 514 through 520. 
At block 506, a training intermediate image can be generated from the training sketch using a neural network system. For example, a first neural network, such as an image neural network, of the neural network system can be used to generate such a training intermediate image. At block 508, the training intermediate image can be compared with the reference image used to generate the training sketch. These comparisons can be used at block 510 where the neural network system can be adjusted using the determined loss functions. Errors determined using loss functions are used to minimize loss in the neural network system by backwards propagation of such errors through the system. That is to say, the first neural network generates a  training intermediate image (corresponding to “first data”), and compares the training intermediate image with reference image (corresponding to “judgement data”) to determine an error. If the error does not satisfy certain conditions, the error back propagates through the first neural network to start a next iteration until the error is minimized. When the error is minimized, the first neural network finishes training and outputs a trained image to the second neural network. See para. [0093]-[0095] and FIG. 5.
 Taking the combined teachings of Lee, KAMATH and Lu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including a judgement function as performed by Lu in order to control the output from the first neural network. 

Claim 6, dependent upon claim 5, is rejected as applied to claim 2 above.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2017/0300813 A1, hereafter Lee), in view of KAMATH et al. (US Publication 2018/0026469 A1, hereafter KAMATH), as applied above to claims 1 and 5 respectively, and further in view of KUROKAWA (US Publication 2017/0116512 A1).
As per claim 3, Lee in view of KAMATH does not teach the recited limitations.
KUROKAWA discloses a neural network that is made of a network of neural circuits, such as neuron circuits, synapse circuits etc. (Abstract; FIG. 1; FIG. 33; para. [0093]). A neural network with hierarchical perceptron architecture is configured with a neuron circuit, which is a unit simulating neurons, and a synapse circuit, which is a unit simulating a synapse. The synapse circuit needs to have the functions of storing the connection strength between the neuron circuits, of multiplying the connection strength to an output of the neuron circuit, and of adding the results of each multiplication. The synapse circuit thus needs a memory to store the connection strength, a multiplier circuit for implementing a function of multiplication, and an adder circuit for implementing a function of addition (para. [0005]-[0007]). That is to say, a synapse circuit can perform multiplication and summation, i.e., product-sum. Further, a synapse circuit needs a memory to store the weights (connection strength). FIG. 1 shows circuit blocks of a module 100 which is made up of n (n is a natural number) neuron circuits NU, m×n (m is a natural number) synapse circuits SU, and m error circuits EU. FIG. 1 shows that product-sum is performed by a synapse circuit (                        
                            
                                ∑
                                
                                    w
                                    
                                        
                                            m
                                            ,
                                            j
                                        
                                    
                                    x
                                    [
                                    j
                                    ]
                                
                            
                        
                    ). Para. [0093] and FIG. 33 describe a three-layer neural network that comprises 2 module 100.   
Taking the combined teachings of Lee, KAMATH and KUROKAWA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider comprising a product-sum operation circuit in a neural network in order to perform tasks such as pattern recognition through hierarchical perception that simulates human brain activity. 

As per claim 4, dependent upon claim 3, Lee in view of KAMATH and KUROKAWA teach that the product-sum operation circuit comprises a memory element, wherein the memory element comprises a transistor, and wherein the transistor comprises an oxide semiconductor in a semiconductor layer comprising a channel formation region (As analyzed above, a synapse circuit needs a memory to store the weights. KUROKAWA further teaches that the memory includes a transistor that includes an oxide semiconductor in a semiconductor layer comprising a channel formation region. See para. [0019], claim 1, para.  [0330], FIGS. 19A to 19C). 

Claim 7, dependent upon claim 5, is rejected as applied to claim 3 above.

Claim 8, dependent upon claim 7, is rejected as applied to claim 4 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664